Exhibit 2
 
EXECUTION VERSION


PROMISSORY NOTE


NEITHER THIS NOTE NOR ANY SHARES OF STOCK ISSUABLE UPON CONVERSION OF THIS NOTE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”),
OR UNDER THE SECURITIES LAWS OF ANY STATE. NEITHER THIS NOTE NOR ANY SHARES OF
STOCK ISSUABLE UPON CONVERSION OF THIS NOTE MAY BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT
WITH RESPECT TO THIS NOTE OR SHARES OF STOCK ISSUABLE UPON CONVERSION OF THIS
NOTE UNDER SUCH ACT UNLESS SUCH REGISTRATION IS NOT REQUIRED PURSUANT TO A VALID
EXEMPTION THEREFROM UNDER THE ACT.


THE ISSUE PRICE OF THIS NOTE IS $225,000.00 (THE "ISSUE PRICE").  THE AMOUNT OF
ORIGINAL ISSUE DISCOUNT ON THIS NOTE IS $37,500.00.  THE ISSUE DATE OF THIS NOTE
IS MARCH 4, 2009.


NEAH POWER SYSTEMS, INC.


Original Issue Discount Term Secured Convertible Promissory Note




$262,500.00
March 4, 2009



FOR VALUE RECEIVED, the undersigned Neah Power Systems, Inc., a Nevada
corporation (referred to herein as "Borrower" or the "Company"), promises to pay
to the order of Agile Opportunity Fund, LLC, its successors or assigns (the
"Lender"), the principal sum of Two Hundred Sixty Two Thousand Five Hundred and
00/100 Dollars ($262,500.00) (the "Face Amount") on August 12, 2009 (the
"Maturity Date"), together with interest on the Face Amount of this Note at a
rate equal to eighteen percent (18%) per annum calculated on the basis of a 360
day year (the "Interest Rate").  Interest to accrue hereunder through the
Maturity Date (assuming no Event of Default hereunder) shall be payable in
advance on the date hereof, the amount thereof being $23,625 (the “Prepaid
Interest”).  Notwithstanding any other provision hereof, interest paid or
becoming due hereunder and any other payments hereunder which may constitute
interest shall in no event exceed the maximum rate permitted by applicable law.


           Interest due hereunder is payable in lawful money of the United
States of America to the Lender at the address set forth in that certain
Securities Purchase Agreement between the Borrower, the Lender and the other
investor thereunder, dated of even date herewith (the "Securities Purchase
Agreement"), and pursuant to which this Note is issued.  The terms and
conditions of the Securities Purchase Agreement and all other Loan Documents,
including any other Note, are incorporated by reference herein and made a part
hereof.  All capitalized terms not otherwise defined herein shall have the
respective meanings as set forth in the Securities Purchase Agreement.
 
 
1

--------------------------------------------------------------------------------

 


           Section 1.  Conversion.


(a)           At any time from the original issue date hereof through the date
that this Note is paid in full, Lender shall have the right, in its sole
discretion, to convert the then outstanding Face Amount of this Note less the
then as yet unamortized portion of the OID Amount (the “Convertible Principal
Balance”) plus accrued but unpaid interest under this Note, in whole or in part,
into shares (each, a “Conversion Share”) of Common Stock at a conversion price
equal to $0.10 per Conversion Share, subject to adjustment as provided in
Section 2 herein (the “Conversion Price”).


(b)           Lender may convert this Note at the Conversion Price by the
surrender of this Note (properly endorsed) to the Company at the principal
office of the Borrower, together with the form of Notice of Conversion attached
hereto as Annex A (a “Notice of Conversion”) duly completed, dated and executed,
specifying therein the principal amount of this Note and/or outstanding interest
to be converted.  The “Conversion Date” shall be the date that such Notice of
Conversion and this Note is duly provided to Borrower hereunder (or, at Lender's
option, the next interest payment date with respect to Lender's conversion of
any scheduled interest payment).  In the event that the Lender shall specify a
name or names other than that of the Lender to receive any of the Conversion
Shares issuable upon such exercise of the conversion option, the Notice of
Conversion also shall be accompanied by payment of all transfer taxes payable
upon the issuance of the Conversion Shares to such specified person(s).


(c)           On the date of receipt by the Company of the duly completed, dated
and executed Notice of Conversion, this Note and applicable transfer taxes, if
any, all in accordance with Section 1(b) with respect to a conversion of any
portion of this Note, the Lender (and any person(s) receiving Conversion Shares
in lieu of the Lender) shall be deemed to have become the holder of record for
all purposes of the Conversion Shares to which such valid conversion relates.


(d)           As soon as practicable, but not in excess of five business days,
after the valid conversion of any portion of this Note, the Company, at the
Company’s expense (including the payment by Company of any applicable issuance
and similar taxes, but excluding the transfer taxes referred to in Section
1(b)), will cause to be issued in the name of and delivered to the Lender
(and/or such other person(s) identified in the Notice of Conversion with respect
to such conversion), certificates evidencing the number of duly authorized,
validly issued, fully paid and non-assessable Conversion Shares to which the
Lender (and/or such other person(s) identified in such Notice of Conversion,
shall be entitled to receive upon the conversion), such certificates to be in
such reasonable denominations as Lender may request when delivering the Notice
of Conversion.


(e)           If less than the entire Convertible Principal Balance of this Note
is being converted, the Company shall execute and deliver to the Lender a new
replacement Note (dated as of the date hereof) evidencing a face amount which is
the percentage of the original Face Amount equal to the portion of the
Convertible Principal Balance that has not been so converted.
 
 
2

--------------------------------------------------------------------------------

 


Section 2.  Conversion Price Adjustment.


The initial Conversion Price as stated above shall be subject to adjustment from
time to time and such Conversion Price as adjusted shall likewise be subject to
further adjustment, all as hereinafter set forth.


(a)           If and whenever the Company issues or sells any additional
securities for consideration equivalent to a per share price of Common Stock
(the “Base Price”) less than the Conversion Price in effect immediately prior to
such issuance or sale, then immediately upon such issuance or sale the
Conversion Price shall be reduced to a new Conversion Price equal to the Base
Price; provided, however, that this Section 2(a) shall not be applicable to the
issuance of securities to pursuant to the Securities Purchase Agreement.


(b)           If the Borrower, at any time while this Note is outstanding, (i)
shall pay a stock dividend or otherwise make a distribution or distributions on
shares of its Common Stock or any other equity or equity equivalent securities
payable in shares of Common Stock, (ii) subdivide outstanding shares of Common
Stock into a larger number of shares, (iii) combine (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
or (iv) issue by reclassification of shares of the Common Stock any shares of
capital stock of the Borrower, then the Conversion Price shall be multiplied by
a fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding before such event and of which
the denominator shall be the number of shares of Common Stock (excluding
treasury shares, if any) outstanding after such event. Any adjustment made
pursuant to this paragraph shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or reclassification.


(c)           Whenever the Conversion Price shall be adjusted as provided in
this Section 2, the Company shall reasonably promptly provide notice of such
adjustment to the Lender together with a written statement from an authorized
officer of the Company, showing in reasonable detail the facts requiring such
adjustment and the Conversion Price that shall be in effect after such
adjustment.  Notwithstanding the foregoing, no adjustment in the Conversion
Price shall be required unless such adjustment would require a change of at
least 1% in such Conversion Price; provided, however, that any adjustments which
by reason of this Section are not required to be made shall be carried forward
and taken into account in any subsequent adjustment.


                      (d)           In case of any consolidation or merger of
the Borrower with or into another entity or the conveyance of all or
substantially all of the assets of the Borrower to another entity (collectively,
an “Organic Change”), this Note shall thereafter be convertible (to the extent
such conversion is permitted hereunder) into the number of shares of Common
Stock or other securities or property to which a holder of the number of shares
of Common Stock of the Borrower deliverable upon conversion of this Note would
have been entitled had this Note been converted immediately prior to such
Organic Change and held until after the closing of such Organic Change; and, in
any such case, appropriate adjustment shall be made in the application of the
provisions herein set forth with respect to the rights and interest thereafter
of Lender or any subsequent holder of this Note, to the end that the provisions
set forth herein shall be thereafter applicable, as nearly as reasonably may be,
in relation to any shares of Common Stock or other property thereafter
deliverable upon the conversion of this Note.
 
 
3

--------------------------------------------------------------------------------

 


           Section 3.  Reservation of Stock.  The Borrower covenants that it
will at all times reserve and keep available out of its authorized and unissued
shares of Common Stock solely for the purpose of issuance upon conversion of
this Note as herein provided, free from preemptive rights or any other actual
contingent purchase rights of persons other than the Lender, not less than such
number of shares of the Common Stock as shall be issuable upon the conversion of
the outstanding Face Amount of this Note and accrued and unpaid interest
hereunder.  If at any time, the Company does not have available an amount of
authorized but unissued Common Stock or Common Stock held in treasury necessary
to satisfy any conversion of all amounts outstanding under this Note, the
Company shall call and hold a special meeting of its stockholders within 30 days
of the occurrence of any shortfall in authorized shares for the purpose of
approving an increase in the number of shares of authorized Common Stock to an
amount sufficient to enable conversion all amounts outstanding under this Note,
subject in all respects to compliance with the requirements of Section 14 of the
Securities Exchange Act of 1934 to which the Borrower is subject.  The Board of
Directors of the Company shall recommend that stockholders vote in favor of
increasing the number of authorized shares of Common Stock at any such
meeting.  Each Member of the Board of Directors of the Company shall also vote
all of such Director’s voting securities of the Company in favor of such
increase in authorized shares.  The Borrower covenants that all shares of Common
Stock that may be issuable upon conversion of this Note shall, upon issue, be
duly and validly authorized, issued and fully paid and nonassessable.  No
consent of any other party and no consent, license, approval or authorization
of, or registration or declaration with, any governmental authority, bureau or
agency is required in connection with the execution, delivery or performance by
the Borrower, or the validity or enforceability of this Note other than such as
have been met or obtained. The execution, delivery and performance of this Note
and all other agreements and instruments executed and delivered or to be
executed and delivered pursuant hereto or thereto or the securities issuable
upon conversion of this will not violate any provision of any existing law or
regulation or any order or decree of any court, regulatory body or
administrative agency or the certificate of incorporation or by-laws of the
Borrower or any mortgage, indenture, contract or other agreement to which the
Borrower is a party or by which the Borrower or any property or assets of the
Borrower may be bound.


           Section 4.  No Fractional Shares.  Upon a conversion hereunder, the
Borrower shall not be required to issue stock certificates representing
fractions of shares of Common Stock, and in lieu of any fractional shares which
would otherwise be issuable, the Borrower shall issue the next highest whole
number of shares of Common Stock, as the case may be.
 
 
4

--------------------------------------------------------------------------------

 


Section 5.  Redemption.


(a)  Mandatory Redemption.  If at any time while this Note shall be outstanding,
the Company shall consummate: (i) a “going-private” transaction whereby the
Common Stock shall thereafter cease to be registered under the Exchange Act; or
(ii) a Sale of the Company, then the Company shall deliver a written notice to
the Lender of the pending consummation of any transaction described in clauses
(i) or (ii) of this Section 5 (each, a "Liquidity Event") fifteen (15) days
prior thereto and shall redeem this Note in full immediately following the
closing of a Liquidity Event (the “Repayment Date”) by paying the applicable
Redemption Price.  As used herein, "Redemption Price" shall equal all accrued
but unpaid interest outstanding under this Note, plus one hundred percent (100%)
of the then outstanding Face Amount of this Note.  The Borrower shall deliver to
the Lender the Redemption Price on the Repayment Date in immediately available
funds.  For the purpose of clarification, (i) no portion of the Prepaid Interest
shall be refundable or otherwise returned to the Company in the event of any
such redemption and (ii) after delivery of a notice of a Liquidity Event as
provided for in this Section, the Lender shall continue to be entitled to
effectuate conversions as contemplated under this Note until such time as the
redemption under this Section is consummated.


(b)  Voluntary Prepayment.  At any time while this Note shall be outstanding,
the Company may deliver a written notice of prepayment to the Lender of its
intention to prepay the face amount of this Note in full, or in part, fifteen
(15) days prior thereto and shall then so prepay such portion of the Note as
indicated in the notice together with all accrued but unpaid interest
outstanding thereon; provided, however, that no portion of the Prepaid Interest
shall be refundable or otherwise returned to the Company in the event of any
such prepayment.  For the purpose of clarification, after delivery of a notice
of prepayment as provided for in this Section, the Lender shall continue to be
entitled to effectuate conversions as contemplated under this Note until such
time as the prepayment under this Section is consummated.


           Section 6.  Transferability.  This Note and any of the rights granted
hereunder are freely transferable by the Lender, in its sole discretion, subject
to federal and state securities law restrictions, if any.


Section 7.  Event of Default.


(a)           An "Event of Default", wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):


(i)           Any default in the payment of the principal of, interest on or
other charges in respect of this Note or any other Note as and when the same
shall become due and payable (whether the Maturity Date or by acceleration or
otherwise);


(ii)           The Borrower or any subsidiary shall fail to observe or perform
any other material covenant, agreement or warranty contained in, or otherwise
commit any breach or default of any provision of this Note or any Loan Document
to which it is a party;
 
 
5

--------------------------------------------------------------------------------

 


(iii)           The Borrower or any subsidiary shall commence, or there shall be
commenced against the Borrower or any subsidiary, a proceeding under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Borrower or any subsidiary commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Borrower or
subsidiary or there is commenced against the Borrower or subsidiary any such
bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 60 days; or the Borrower or subsidiary is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Borrower or subsidiary suffers any appointment of
any custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of 60 days; or the Borrower or subsidiary makes a general assignment for
the benefit of creditors; or the Borrower or subsidiary shall fail to pay, or
shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; or the Borrower or subsidiary shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Borrower
or subsidiary for the purpose of effecting any of the foregoing; or


           (iv)           The Borrower or any subsidiary shall default in any of
its obligations under any other note or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any leasing or factoring
arrangement of the Borrower, whether such indebtedness now exists or shall
hereafter be created and such default shall result in such indebtedness becoming
or being declared due and payable prior to the date on which it would otherwise
become due and payable.


(b)           Following an Event of Default, the Interest Rate shall increase to
36% per annum immediately following such Event of Default; provided, that the
Interest Rate shall thereafter revert back to the prior Interest Rate upon all
Events of Default being cured. Upon the occurrence of an Event of Default
hereunder, the entire Face Amount of this Note together with any accrued but
unpaid interest shall automatically become due and payable.  The failure of the
Lender to exercise any of its rights hereunder in any particular instance shall
not constitute a waiver of the same or of any other right in that or any
subsequent instance with respect to the Lender or any subsequent holder.  The
Lender need not provide and the Borrower hereby waives any presentment, demand,
protest or other notice of any kind, and the Lender may immediately and without
expiration of any grace period enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law.


           Section 8.  Registration Rights.  The Lender is entitled to certain
registration rights with respect to the Common Stock issuable upon conversion of
this Note as set forth in the Securities Purchase Agreement.
 
 
6

--------------------------------------------------------------------------------

 


           Section 9.  Notices.  Any and all notices, requests, documents or
other communications or deliveries required or permitted to be given or
delivered hereunder shall be delivered in accordance with the notice provisions
of the Securities Purchase Agreement.


Section 10.  Usury.  To the extent it may lawfully do so, the Company hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by the
Lender in order to enforce any right or remedy under any Loan
Document.  Notwithstanding any provision to the contrary contained in any Loan
Document, it is expressly agreed and provided that the total liability of the
Company under the Loan Documents for payments in the nature of interest shall
not exceed the maximum lawful rate authorized under applicable law (the “Maximum
Rate”), and, without limiting the foregoing, in no event shall any rate of
interest or default interest, or both of them, when aggregated with any other
sums in the nature of interest that the Company may be obligated to pay under
the Loan Documents exceed such Maximum Rate.  It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Loan Documents is
increased or decreased by statute or any official governmental action subsequent
to the date hereof, the new maximum contract rate of interest allowed by law
will be the Maximum Rate applicable to the Loan Documents from the effective
date forward, unless such application is precluded by applicable law.  If under
any circumstances whatsoever, interest in excess of the Maximum Rate is paid by
the Company to Lender with respect to indebtedness evidenced by the Loan
Documents, such excess shall be applied by Lender to the unpaid principal
balance of any such indebtedness or be refunded to the Company, the manner of
handling such excess to be at Lender’s election.
 
           Section 11.  Governing Law; Waiver of Jury Trial.  This Note and the
provisions hereof are to be construed according to and are governed by the laws
of the State of New York, without regard to principles of conflicts of laws
thereof.  Borrower agrees that the New York State Supreme Court located in the
County of New York, State of New York shall have exclusive jurisdiction in
connection with any dispute concerning or arising out of this Note, the Loan
Documents, or otherwise relating to the parties relationship.  In any action,
lawsuit or proceeding brought to enforce or interpret the provisions of this
Note, the Loan Documents and/or arising out of or relating to any dispute
between the parties, the Lender shall be entitled to recover all of its costs
and expenses relating collection and enforcement of this Note (including without
limitation, reasonable attorney’s fees and disbursements) in addition to any
other relief to which the Lender may be entitled.


THE BORROWER HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY, ARISING OUT OF
OR IN ANY WAY RELATING TO THIS NOTE.


Section 12.  Successors and Assigns.  Subject to applicable securities laws,
this Note and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and assigns of Lender and be freely transferable and assignable by Lender
without the consent of the Company.
 
 
7

--------------------------------------------------------------------------------

 


Section 13.  Reimbursement of Expenses.  The Company shall reimburse the Lender
for any reasonable legal fees and disbursements incurred by the Lender in
enforcement of or protection of any of its rights under this Note.


Section 14.  Amendment.  This Note may be modified or amended or the provisions
hereof waived only with the written consent of the Lender and the Company.


Section 15.  Severability.  Wherever possible, each provision of this Note shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Note.


[Remainder of Page Intentionally Left Blank; Signature Page Follows]
 
 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrower has caused this Original Issue Discount Term
Secured Convertible Promissory Note to be duly executed by a duly authorized
officer as of the date first above indicated.
 

  NEAH POWER SYSTEMS, INC.          
 
By:
/s/ Chris D’Couto       Name: Chris D’Couto       Title:   CEO          

 
 
9

--------------------------------------------------------------------------------

 


ANNEX A


NOTICE OF CONVERSION
To Be Executed by the Lender
in Order to Convert Promissory Note


           The undersigned Lender hereby elects to convert $__________ principal
(equal to $______ Face Amount less, if Conversion Date is prior to Maturity
Date, $____ unamortized OID Amount, capitalized terms used as defined in the
Note) and $_____ interest currently outstanding and owed under the Original
Issue Discount Term Secured Convertible Promissory Note issued to Agile
Opportunity Fund, LLC at a Conversion Price of $___ (the “Note”) and to purchase
___________ shares of Common Stock of Neah Power Systems, Inc. issuable upon
conversion of such Note, and requests that certificates for such securities
shall be issued in the name of:


 
  (please print or type name and address)           (please insert social
security or other identifying number)       and be delivered as follows:        
  please print or type name and address)           (please insert social
security or other identifying number)       Lender Name:     


            By:
 
   
 
   
Name
   
 
   
Title 
   
 
 

 
Conversion Date:
   

 
 
10

--------------------------------------------------------------------------------

 
 